Opinión disidente del Juez
Asociado Señor Negrón García,
a la cual se une la Juez Asociada Señora Naveira de Rodón.
I — í
“Nadie será obligado a incriminarse mediante su propio testimonio y el silencio del acusado no podrá tenerse en cuenta ni comentarse en su contra.” Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327. Como su con-cordante federal, este precepto define la protección de todo ciudadano a no inculparse mediante admisiones o confesio-nes arrancadas utilizando medios inaceptables, tales como la violencia, intimidación y engaño. Pueblo en interés menor J.A.B.C., 123 D.P.R. 551 (1989); Morán v. Burbine, 475 U.S. 412 (1986). Pretende fomentar un ambiente libre de coacción en el cual nadie sea compelido a incriminarse y, a su vez, evitar que sean admisibles en un juicio penal decla-raciones de poca confiabilidad.
Como derecho, es renunciable. Las confesiones o admi-siones incriminatorias son válidas si media renuncia cons-ciente, inteligente y voluntaria. Pueblo en interés menor J.A.B.C., supra; Morán v. Burbine, supra; Miranda v. Arizona, 384 U.S. 436 (1966). Es consciente e inteligente cuando, antes de cualquier interrogatorio, el sospechoso bajo custodia es informado apropiadamente de ese derecho, que incluye la advertencia crucial de que cualquier decla-ración que haga al respecto puede ser usada en su contra. Pueblo v. Rivera Nazario, 141 D.P.R. 865 (1996); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991); Colorado v. Spring, 479 U.S. 564 (1987); Miranda v. Arizona, supra. De otro lado, la renuncia es voluntaria cuando es realizada sin coacción, intimidación o violencia —Pueblo en interés menor *1006J.A.B.C., supra; Colorado v. Connelly, 479 U.S. 157 (1986)— ni producto de medios subrepticios o dolosos. Pueblo v. López Guzmán, 131 D.P.R. 867 (1992).
Al evaluar la validez de una renuncia, los tribunales deben examinar la totalidad de las circunstancias que ro-dearon la confesión. Pueblo v. Rivera Nazario, supra; Pueblo v. Ruiz Bosch, supra.
Bajo este prisma, no podemos suscribir el respetable cri-terio mayoritario de que la confesión de Edwin De Jesús Alvarado es inadmisible por no ser voluntaria. Los hechos no avalan la conclusión de que los agentes del orden pú-blico le mintieron o engañaron. Expongámoslos.
HH
Conforme la resolución del Tribunal de Primera Instan-cia (Hon. Juan Corujo Collazo, Juez), el Agte. Fernando L. Valls Rivera le solicitó a De Jesús Alvarado, a través de una tía, que pasara por el Cuartel de la Policía. De Jesús Alvarado accedió, y a las 8:00 a.m. de 28 de junio de 1991 compareció solo para reunirse con el agente. Esta reunión duró pasadas las 10:30 a.m. El agente Valls Rivera le ex-plicó a De Jesús Alvarado que era sospechoso junto a otras personas, y si “cooperaba” en la investigación, ellos a su vez cooperarían con él hablando con el Fiscal para que éste le ofreciera inmunidad. El agente Valls Rivera también le apercibió que las penas aplicables a estos hechos conlleva-ban muchos años de cárcel. Aclaró “que él no podía conce-derle inmunidad, pero que hablaría con el Fiscal para que éste lo ayudara”. Resolución, pág. 2. Apéndice a la petición de certiorari, pág. 2. De Jesús Alvarado, inmediatamente manifestó que estaba dispuesto a declarar. En ese mo-mento el agente Valls Rivera procedió a hacerle las adver-tencias de ley, a saber, que tenía derecho a permanecer callado; que cualquier manifestación que hiciera podía ser usada en su contra; que tenía derecho a hablar con un *1007abogado para que le aconsejara antes de que le hicieran cualquier pregunta y, además, que dicho abogado podía acompañarlo durante el interrogatorio; que de no poder pa-gar abogado, le conseguirían uno antes de interrogarlo, li-bre de costo, si así deseaba; que si decidía contestar sin estar asistido de abogado, podía negarse a contestar cual-quier pregunta y solicitar asistencia legal; y que su decla-ración tenía que ser libre, voluntaria y espontánea, y no podía ejercerse presión alguna, ni amenaza, ni coacción o intimidación para obligarlo a declarar. También le entregó a De Jesús Alvarado el formulario con estas advertencias, quién las leyó, afirmó entenderlas y firmó.
Concluido ese trámite, el agente Valls Rivera, le tomó entonces la declaración sin amenaza ni violencia alguna. En su presencia llamó al Fiscal Iván O. Malavé De Jesús para hablarle lo que conversaba con De Jesús Alvarado. El Fiscal le indicó que pasara por su oficina a las 11:00 a.m. ese día. Así lo hizo el agente Valls Rivera. En Fiscalía, el Fiscal Malavé De Jesús le instruyó ante el Agte. Ismael Robles, que fueran a la residencia de la abuela de De Jesús Rivera y ocuparan el hacha utilizada para derribar el poste de energía eléctrica cuyos cables cayeron al Río Maragüez, causando eventualmente la electrocución de cuatro (4) personas.
Alrededor de la 1:00 p.m., De Jesús Alvarado, acompa-ñado de los agentes Valls Rivera e Ismael Robles, visitó la Fiscalía, donde se entrevistó con el Fiscal Malavé De Jesús. El Fiscal le leyó otra vez las advertencias y le pre-guntó si las había entendido, y eran los mismos derechos que el agente Valls Rivera le había advertido y él había firmado; manifestó que sí. De Jesús Alvarado procedió en-tonces a hacer su declaración ante el Fiscal Malavé De Jesús sin que hubiera amenazas ni promesas de tipo alguno. Subsiguientemente, el Fiscal Malavé De Jesús se comunicó con el Fiscal de Distrito, Ledo. Pedro Goyco, quien no autorizó inmunidad total, sino que rebajara la *1008acusación contra De Jesús Alvarado a un (1) solo cargo de homicidio, a cambio de su testimonio contra los otros dos (2) imputados.
El 27 de septiembre de 1991 se celebró la vista de causa probable para arresto. Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Según autorizado por el Fiscal de Dis-trito, licenciado Goyco, únicamente se sometieron denun-cias contra De Jesús Alvarado por homicidio, daño agra-vado, apropiación ilegal agravada y conspiración. Contra los otros dos (2) imputados, cuatro (4) cargos de asesinato en segundo grado, apropiación ilegal agravada, daño agra-vado y conspiración. Sin embargo, en esta vista, De Jesús Alvarado se negó a testificar alegando que las denuncias presentadas violaban el acuerdo existente de concederle inmunidad total. Ante su negativa, el Fiscal Malavé De Jesús presentó una nueva denuncia en la que se incluye-ron cuatro (4) cargos de asesinato contra De Jesús Alvarado.
En vista preliminar (Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II) se exoneró a los otros imputados ya que De Jesús Alvarado se negó nuevamente a testificar. En su contra, se determinó causa probable por cuatro (4) ho-micidios involuntarios y los otros cargos. Finalmente, en alzada, se determinó causa por lo solicitado por el Fiscal. Presentadas las acusaciones, De Jesús Alvarado solicitó la supresión de su confesión.
En la vista sobre supresión, en esencia, De Jesús Alvarado testificó que si cooperaba podía lograr que no lo acu-saran, y que se sintió intimidado por los años de cárcel que conllevaban las acusaciones. Indicó que había confiado en el agente Valls Rivera porque éste conocía a una de sus tías y que, como “ellos” eran tan amigables con él, no lo iban a acusar.
El ilustrado tribunal de instancia concluyó que la confe-sión debía suprimirse por no ser voluntaria, ya que no fue producto del remordimiento de la conciencia de De Jesús *1009Alvarado, sino ofrecida en la expectativa de obtener algún beneficio. Erró.
H-1 h-f I — (
El razonamiento central del tribunal de instancia es que cualquier influencia sobre las esperanzas y temores inter-nos que experimenta un sospechoso y le induzcan a prestar una confesión, la torna inadmisible. Apoyó su dictamen en El Pueblo v. Rivera (a) Panchito, 7 D.P.R. 332 (1904), y El Pueblo v. Kent, 10 D.P.R. 343 (1906), decisiones de princi-pio del siglo, basadas, a su vez, en Bram v. United States, 168 U.S. 532 (1897), y la casuística previa existente, todas ellas anteriores a Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), Miranda v. Arizona, supra, y su progenie.
Bram v. United States., supra, págs. 542-543, resolvió que no sería admisible una confesión obtenida mediante “ ‘una promesa directa o tácita, independientemente de cuán insignificante ésta sea, ni mediante el ejercicio de al-guna influencia indebida’ ”. (Traducción nuestra.) Este análisis fue tajantemente descartado en Arizona v. Fulminante, 499 U.S. 279, 285 (1991), aclaratorio de que bajo los precedentes actuales, no representaba los criterios para determinar la voluntariedad de una confesión.
Nos referimos al actual análisis de la totalidad de las circunstancias, acogido por este Foro, lo mismo que el Supremo federal, en Pueblo v. Ruiz Bosch, supra, y Schneckloth v. Bustamonte, 412 U.S. 218 (1973). Esta doctrina se desarrolla ante la exigencia de que un sospechoso bajo cus-todia debe ser apercibido de sus derechos antes de ser in-terrogado y, por ende, en posición de renunciarlos. No es necesario que la renuncia constituya una decisión correcta o racional. Motivaciones tales como remordimiento o con-veniencia del interrogado al confesar son impertinentes. Colorado v. Connelly, supra.
*1010En su perspectiva histórica, los casos que precedieron a Rivera Escuté v. Jefe Penitenciaría, supra, respondieron a la realidad de que en la rutina policial investigativa, los agentes del orden público no estaban obligados a advertir a los sospechosos, expresa y específicamente, de su derecho constitucional a permanecer callados. Por esta razón, la ausencia de esa advertencia no hacía inadmisibles esas declaraciones. Pueblo v. Vales Avilés, 96 D.P.R. 246 (1968); Pueblo v. Montes, 64 D.P.R. 321 (1944); Pueblo v. Lebrón, 61 D.P.R. 657 (1943); Pueblo v. Méndez, 54 D.P.R. 195 (1939). El criterio rector utilizado para determinar la vali-dez de una confesión o admisión era su voluntariedad. Pueblo v. Méndez, supra; Pueblo v. Saldaña, 40 D.P.R. 580 (1930); Pueblo v. Colón et al., 39 D.P.R. 904 (1929); El Pueblo v. Rodríguez, 28 D.P.R. 501 (1920); El Pueblo v. Martínez, 23 D.P.R. 228 (1915).
La aludida deficiencia en la dinámica investigativa po-licial y fiscal —inexistencia del deber constitucional y una omisión total en la definición y el contenido específico de las advertencias legales enumeradas— requería que los tribunales examinasen con cautela si una confesión o ad-misión era producto “de amenazas o alicientes”. El desco-nocimiento del sospechoso en torno a que sus declaraciones podían ser usadas en su contra impuso la inadmisibilidad automática de cualquier declaración que no fuese total-mente espontánea o libre de la más mínima instigación.
Según expuesto, al presente la doctrina es otra. La Ma-yoría, en su análisis, erróneamente aplica un fragmento histórico de la evolución del derecho a la no incriminación, obviando la vara que ha de usarse en la actualidad: la to-talidad de las circunstancias.
IV
¿Y cuáles son esas circunstancias en el caso de autos? No se cuestiona que a De Jesús Alvarado el agente Valls *1011Rivera le comunicó su intención de, si cooperaba, hablar con el Fiscal para gestionar una inmunidad. Además, le hizo saber una realidad objetiva por razón de las cuatro (4) muertes: la seriedad de las acusaciones que podían pesar en su contra. Seguidamente, antes de comenzar el interro-gatorio, le advirtió de su derecho a permanecer callado; que cualquier manifestación que hiciera podía ser usada en su contra; consultar un abogado de su selección antes de decidir si declaraba o no, contar con su asistencia durante el interrogatorio, y que de no poder pagarlo, el Estado es-taba obligado a proveérselo. El agente Valls Rivera se cer-cioró de que las entendiera. Aun cuando De Jesús Alvarado sólo tuviere quinto grado de escolaridad, no se presentó prueba de que careciera de capacidad suficiente para com-prenderlas y entender las consecuencias de su admisión. (1) Pueblo v. Ramos y Álvarez, 122 D.P.R. 287, 309 (1988); Pueblo v. Alcalá Fernández, 109 D.P.R. 326 (1980); Oregon v. Elstad, 470 U.S. 298 (1985).
El agente Valls Rivera le explicó claramente a De Jesús Alvarado que él no podía concederle inmunidad. Circuns-cribió su diligencia a que hablaría con el Fiscal para ayu-darle, lo cual cumplió. En ningún momento le dijo a De Jesús Alvarado que se le daría inmunidad a cambio de su testimonio. Nada en los autos revela intención de engañarlo. Si De Jesús Alvarado se creó una impresión dis-tinta o generó falsas expectativas o esperanzas, éstas fue-ron producto de su percepción u optimismo, no de repre-sentaciones espúreas del agente Valls Rivera o del Fiscal Malavé De Jesús.
Aclaramos, que del propio testimonio de De Jesús Alvarado incontrovertidamente surge que no existió ambiente de coacción que le compeliera a confesar. Testificó que los policías y el Fiscal Malavé De Jesús fueron amigables al *1012punto que levantaron sus esperanzas de que no se le acusaría. En recta doctrina, ausente violencia, intimida-ción o engaño, ese tipo de percepción subjetiva, no es sufi-ciente para invalidar una confesión.
V
A título comparativo y valor persuasivo, otras jurisdic-ciones han llegado a la misma conclusión en situaciones similares. Han resuelto que una confesión no es involunta-ria meramente porque se prometa lenitud si el sospechoso coopera, siempre que su decisión sea libre e independiente. U.S. v. Guarno, 819 F.2d 28 (2do Cir. 1987); U.S. v. Alvarado, 888 F.2d 645 (2do Cir. 1989); U.S. v. Pomares, 499 F.2d 1220 (2do Cir. 1974).
U.S. v. Pelton, 835 F.2d 1067, 1073 (4to Cir. 1987), deci-dió que el análisis para determinar la voluntariedad es si la volición del sospechoso se ha visto tenazmente oprimida o su capacidad de autodeterminación deteriorada críticamente. Con gran sentido común, el tribunal aclara que voluntariedad no puede equipararse con ausencia ab-soluta de intimidación, pues, bajo tal análisis, ninguna ma-nifestación sería voluntaria. Los agentes pueden, de forma apropiada, iniciar discusiones para instar la cooperación de un sospechoso e indicarle que harán saber su ayuda; lo impropio es hacer promesas específicas. U.S. v. Shears, 762 F.2d 397 (4to Cir. 1985); U.S. v. León Guerrero, 847 F.2d 1363 (9no Cir. 1988).
United States v. Fraction, 795 F.2d 12, 15 (3er Cir. 1986), definió promesa específica como “una oferta de hacer u omitir alguna acción futura bajo el control del promi-tente, en circunstancias donde la acción o inacción resul-tante tendrá algún impacto sobre aquél al que se le hace la promesa”. (Traducción nuestra.) Al evaluar la voluntarie-dad de la declaración allí implicada, se expresó que la con-troversia giraba sobre si las manifestaciones del agente *1013constituían una promesa que el acusado entendiera que el agente podía cumplir.
VI
En resumen, la declaración de De Jesús Alvarado fue en un ambiente libre de coacción —en sus propias palabras, el agente Valls Rivera y el Fiscal Malavé De Jesús fueron “amigables” — . Al conocer la seriedad de los cargos que le podían imputar, sintió temor por los años de cárcel que podrían conllevar los delitos. Antes de confesar, fue adver-tido específica y claramente de sus derechos constituciona-les y legales —se le hicieron advertencias, en dos (2) oca-siones (por escrito en una ocasión), indicando en todo momento que las entendía — . Sobre todo, se le explicó que no estaba en manos del agente Valls Rivera otorgar bene-ficio alguno.
La duración de la detención fue indudablemente razo-nable (aproximadamente dos y media horas). Incluso, en-tre la entrevista inicial con el agente Valls Rivera y la en-trevista con el Fiscal Malavé De Jesús, transcurrieron alrededor de dos (2) horas más en las que De Jesús Alvarado tuvo tiempo de reflexionar y recapacitar su renuncia a los derechos que le fueron informados. El que las gestiones posteriores del agente Valls Rivera y el Fiscal Malavé De Jesús no tuvieran con el Fiscal de Distrito, licenciado Go-yco, el resultado que De Jesús Alvarado esperaba, no vul-neran la voluntariedad de su confesión.
No estamos ante conducta impropia de la Policía o Mi-nisterio Público. No existió coacción en la confesión por violencia física u otro medio deliberadamente calculado para romper la voluntad del sospechoso. Pueblo v. López Rodríguez, supra; Colorado v. Spring, supra; Oregon v. Elstad, supra, pág. 312.
El análisis de la totalidad de las circunstancias revela que no existen fundamentos fácticos ni jurídicos válidos *1014para la Mayoría anular la confesión de De Jesús Alvarado. Disentimos. Es una injusticia que queden impunes las muertes de cuatro (4) personas inocentes, producidas en su origen, por la comisión de varios delitos graves.

 Incluso la ausencia de escolaridad no anula una confesión si se establece que el sospechoso tiene capacidad suficiente para comprender las consecuencias de sus actos. Pueblo v. López Rodríguez, 118 D.P.R. 515 (1987).